Exhibit 10.26

Technical Olympic USA, Inc.

Annual and Long-Term Incentive Plan

Director Non-Qualified Stock Option Agreement

AGREEMENT made as of [insert date of grant], between Technical Olympic USA,
Inc., a Delaware corporation (the “Company”), and      (“Director”).

To carry out the purposes of the Technical Olympic USA, Inc. Annual and
Long-Term Incentive Plan (the “Plan”) and the Policy for Compensation of Outside
Directors, by affording Director the opportunity to purchase shares of common
stock, par value $.01, (“Stock”) of Technical Olympic USA, Inc. (the “Company”)
in recognition of Director’s significant duties and responsibilities as a member
of the Company Board of Directors, the Company and Director hereby agree as
follows:

1. Grant of Option. The Company hereby irrevocably grants to Director the right
and option (“Option”) to purchase all or any part of an aggregate of      shares
of Stock on the terms and conditions set forth herein and in the Plan, which
Plan is incorporated herein by reference as a part of this Agreement. In the
event of any conflict between the terms of this Agreement and the Plan, the Plan
shall control. Capitalized terms used but not defined in this Agreement shall
have the meaning attributed to such terms under the Plan, unless the context
requires otherwise.

2. Purchase Price. The purchase price per share of Stock purchased pursuant to
the exercise of this Option shall be $     .

3. Exercise of Option. This Option shall vest ratably over a twelve (12) month
period on a monthly basis (i.e., 1/12th of total Option shall vest on each
monthly anniversary of the date hereof). Director may exercise vested Option
rights on or after each vesting date in accordance with the terms of this
Agreement. This Option may be exercised, by written notice to the Company at its
principal executive office addressed to the attention of its Secretary (or such
other officer or employee of the Company as the Company may designate from time
to time), at any time and from time to time after the date of grant hereof,
subject, however, to the following provisions:

(a) If Director’s membership on the Board of Directors ceases due to death,
disability, incapacity, or in the event of a Change of Control, this Option
shall immediately vest in its entirety and all Option rights may be exercised at
any time by Director or Director’s guardian or legal representative (or by
Director’s estate or the person who acquires this Option by will or the laws of
descent and distribution or otherwise by reason of the death of Director). For
purposes of this Agreement, “Change of Control” shall have the meaning set forth
on Exhibit A attached hereto.

(b) If Director’s membership on the Board of Directors ceases due to voluntary
resignation prior to completion of such Director’s then-current elected term,
this Option may be exercised at any time during the 90-day period following such
cessation of service by Director or by Director’s guardian or legal
representative (or by Director’s estate or the person who acquires this Option
by will or the laws of descent and distribution or otherwise by reason of the
death of Director if Director dies during such 90-day period), but in each case
only as to the vested number of shares of Stock, if any, that Director was
entitled to purchase hereunder as of the date Director’s membership on the Board
of Directors so terminates.

(c) Notwithstanding the foregoing, there is no minimum or maximum number of
shares of Stock that must be purchased by Director upon exercise of this Option.
Instead, Director may, at any time and from time to time, purchase any number of
shares of Stock that are then vested and exercisable according to the provisions
of this Agreement.

(d) Notwithstanding the foregoing, this Option shall not be exercisable in any
event after the expiration of 10 years from the date of grant hereof.

The purchase price of the shares of Stock as to which this Option is exercised
shall be paid in full at the time of exercise (a) in cash (including by check
acceptable to the Company), (b) if the shares are readily tradable on a national
securities market or exchange, through a “cashless broker exercise” procedure in
accordance with a program established by the Company, or (c) any combination of
the foregoing. No fraction of a share shall be issued by the Company upon
exercise of an Option. Unless and until a certificate or certificates
representing such shares shall have been issued by the Company to Director,
Director (or the person permitted to exercise this Option in the event of
Director’s death) shall not be or have any of the rights or privileges of a
shareholder of the Company with respect to shares acquirable upon an exercise of
this Option.

4. Withholding of Tax. To the extent that the exercise of this Option or the
disposition of shares acquired by exercise of this Option results in wages to
Director for federal, state or local tax purposes, Director shall deliver to the
Company at the time of such exercise or disposition such amount of money, if
any, as the Company may require to meet its minimum withholding obligations
under applicable tax laws or regulations. No exercise of this Option shall be
effective until Director (or the person entitled to exercise this Option, as
applicable) has made arrangements approved by the Company to satisfy all
applicable minimum tax withholding requirements of the Company.

Director agrees that the shares which Director may acquire by exercising this
Option will not be sold or otherwise disposed of in any manner which would
constitute a violation of any applicable federal or state securities laws.
Director also agrees that (i) the certificates representing the shares purchased
under this Option may bear such legend or legends as the Committee deems
appropriate in order to assure compliance with applicable securities laws,
(ii) the Company may refuse to register the transfer of the shares purchased
under this Option on the stock transfer records of the Company if such proposed
transfer would in the opinion of counsel satisfactory to the Company constitute
a violation of any applicable securities law, and (iii) the Company may give
related instructions to its transfer agent, if any, to stop registration of the
transfer of the shares purchased under this Option.

5. Binding Effect. This Agreement shall be binding upon and inure to the benefit
of any successors to the Company and all persons lawfully claiming under
Director.

6. Entire Agreement. This Agreement together with the attached Exhibit A
constitutes the entire agreement of the parties with regard to the subject
matter hereof, and contains all the covenants, promises, representations,
warranties and agreements between the parties with respect to the Option granted
hereby. Without limiting the scope of the preceding sentence, all prior
understandings and agreements, if any, among the parties hereto relating to the
subject matter hereof are hereby null and void and of no further force or
effect. Any modification of this Agreement shall be effective only if it is in
writing and signed by both Director and an authorized officer of the Company.

7. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to conflicts
of laws principles thereof.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and Director has executed this Agreement, all effective
as of the day and year first above written.

TECHNICAL OLYMPIC USA, INC.

By:

Name:

Title:

DIRECTOR

[ Name ]

Exhibit A: Change of Control

1

EXHIBIT A



    “Change of Control” means the occurrence of any of the following events,
each of which shall be determined independently of the others:

(a) any “Person” (as defined below) becomes a “beneficial owner” (as such term
is used in Rule 13d-3 promulgated under the Exchange Act) of forty percent (40%)
or more of the stock of any member of the Consolidated Group (as defined below)
entitled to vote in the election of directors. For purposes of this Exhibit A,
the term “Person” is used as such term is used in Sections 13(d) and 14(d) of
the Exchange Act; provided, however that the term shall not include any member
of the Consolidated Group, any trustee or other fiduciary holding securities
under an employee benefit plan of any member of the Consolidated Group, or any
corporation owned, directly or indirectly, by the shareholders of any member of
the Consolidated Group;

(b) shareholders of any member of the Consolidated Group adopt a plan of
complete or substantial (eighty-five percent (85%) or more) liquidation or an
agreement providing for the distribution of all or substantially all of the
assets of such member;

(c) any member of the Consolidated Group is party to a merger, consolidation,
other form of business combination or a sale of all or substantially all
(eighty-five percent (85%) or more) of its assets, unless the business of such
member is continued following any such transaction by a resulting entity (which
may be, but need not be, such member) and the shareholders of such member
immediately prior to such transaction (the “Prior Shareholders”) hold, directly
or indirectly, at least forty percent (40%) of the voting power of the resulting
entity (there being excluded from the voting power held by the Prior
Shareholders, but not from the total voting power of the resulting entity, any
voting power received by Affiliates of a party to the transaction (other than
such member) in their capacities as shareholders of such member); provided,
however, that a merger or consolidation effected to implement a recapitalization
of such member (or similar transaction) in which no Person acquires more than
thirty percent (30%) of the combined voting power of such member’s then
outstanding securities shall not constitute a Change in Control; or

(d) any member of the Consolidated Group is a subject of a “Rule 13e-3
transaction” as that term is defined in Exchange Act Rule 13e-3, and the first
purchase has been made pursuant to such transaction.

Notwithstanding the foregoing, if, immediately after the occurrence of any event
enumerated above, the Continuing Directors control the majority of the Board of
Directors of the Company (or, in the case of any merger or combination in which
the Company is not the surviving entity, continue to constitute a majority of
the board of directors of such successor entity), such event shall not
constitute a Change of Control for purposes of this Agreement until such time as
the Continuing Directors no longer constitute a majority of the Board of
Directors of the Company (or the successor entity, if applicable). “Continuing
Directors” for this purpose means the members of the Board of Directors of the
Company on the Effective Date, provided that any person becoming a member of the
Board of Directors of the Company subsequent to such date whose election or
nomination for election was supported by a majority of the directors who at the
time of the election or nomination for election comprised the Continuing
Directors shall be considered to be a Continuing Director.

“Consolidated Group” shall mean (i) the group of companies composed of Technical
Olympic, Inc. or the Company, and (ii) any successor or surviving company of any
of the foregoing entities.

2